Case: 3:17- “CV- 00334- TMIR Doc #: 14-9 Filed: 04/16/19 Page: 1 of 1 PAGEID #: 288

EMPLOYEE ACTION FORM
City of Dayton

_ay ID
PF |

fe}

if
i 4

 

 

 

 

 

 

 

(_] Disability Retirement

CJ Probationary Discharge
(_] Discharge

(] End of Temp. appt.

(_] Change in Type of Appt.
[_] Payroll Data Change

_] Merit Increase

[_] Rate Change

(_] Assignment Maintenance/Pay
C] Reduction in Force

(_] Resignation

L] Resignation Under Charges

(_] Re-Appointment
Promotion

(] Transfer

[_] Demotion — Voluntary
[_] Demotion — Involuntary
_] Reclassification

Employee ID No. Last Name _ First Name Middle Initial | Effective dd - month - yy
25263 Stiver Wendy H. Date: 8-August-2016
CURRENT Posi, (T.0.) No. Position Classifleation Division Ag
7207_\ Police Lieutenant Director’s Office
REASON FOR CHANGE (Check only those that apply.) [_] Deceased (] Adjust Service Date
(_] New Appointment (J Step Increase (] Retirement C1] Leave Status

L] Add/Delete Premium Pay

(] Add/Delete Automatic Earning
L] Add/Delete Other Earnings

(_] Change in Labor Distribution
(_] Other: Specify

 

 

 

 

 

 

 

   

 
 

 

 

 

 

 

 

 

(_] Suspension
C] AWOL Date of Actual Return

dd — month- yy

 

INSTRUCTIONS: The above sections must be completed each time an Employee Action Form is submitted. In sections
below, only complete information that is changing. PED
NEW POSITION | Req. No,| Posn. Classification | Grade J Step Hrly. Rate | TYPE OF APPOINTMENT
wv f] Full time (] Temporary aa] Co-Op
No. (7.0.) 7115 | 723M Police Major A16 45.44 [] Part Time [] Seasonal
ORGANIZATION Org. Cade Division DATE OF NEXT STEP dd = month — yy
HOME:
10000 6242 Central Patrol
Operations _
ORGANIZATION Org. Code Division TERMINATION dd — month - yy
TIMESHEET Vac. Hours Due _ Last Date
10000 6210 Director's Office Worked
LEAVE STATUS From: (First Date of Absence) To: (Last Date of Absence) Comp. Time Due = 175.97
Sick Hours Due a Paid Through
LEAVE REQUESTED — PAY STATUS ADJUSTED SERVICE DATES:
[1 Injury Leave « (J Full Pay Calendar Days of Leave Sentorit
y
CJ Military Leave C] Without Pay
[Leave of Absence —_[_] Partial Pay__% Work Days of Leave Longevity

Cee
rr

Supplemental Vacation

 

 

 

 

 

 

 

OA Cote: WU) lod (3,%4)4 1, B) 20

Employes % will be mene to Major, effective August 8, 3016.

 

PREMIUM PAY (Used for permanent assignment only.) Add Delete Amt./Hr.

Add Delete Amt. /Hr. | Oo Shift Differential 2°

Oo oO Fire 40 Hour Assign. Pay Oo Ol Shift Differential 3
_ ____ Police Shift Differential CT Other

AUTOMATIC EARNINGS OTHER QUALIFIED EARNINGS

(Earnings that automatically appear on time ADD DELETE

sheet.) CI C Mileage Reimbursement

a ae Clothing Allowance CJ CO Educational Incentive Degree

Cl EI __ Platoon shift Factor (Airport) =|; (4 plus Rate Classification Amount

LJ | Platoon Shift Factor (Fire)

Cl CJ Fire PSM Pay Oo Ct Plus Rate

Cl C Executive Car Allowance q Other Cell Phone Allowance $23.08 per pay period.

REMARKS:

7

 

TA

 

 

  
 

 

 

Approv: Pisapnroved roved roved Disapprove 7 “ 7
: “ AL /
UW x a penaey Ko Date psp ff. s {7 of Human Te, a Bata’ , (3
of a LOO city fe x7 All hip. O vy
Data / <The City Manager L \. Date

 

 

P-1-8-55

H

DISTRIBUTION: SEND ALL COPIES TO HUMAN RESOURCES DEPARTMENT

 
